DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 20120137706), hereinafter referred to as Hussain, in view of Clarke (US 20130123974), hereinafter referred to as Clarke, in view of Sul et al. (US 20200003462), hereinafter referred to as Sul.
Re claim 1 and 5, Hussain teaches a device for dispensing items, comprising:
a cabinet (e.g. 40 or 300);
a drawer (e.g. 20 or 330, see also abstract “refrigerated drawer”) within the cabinet, the drawer including one or more compartments (see Fig 1 and 30 illustrating compartments within the drawers, see also abstract “a medication cabinet having at least one refrigerated drawer”) for storing items (e.g. 22 or 378);
a cooling system (e.g. 189, fan 188 and coil 186; see e.g. Fig 16) within the drawer, the cooling system configured to maintain the one or more compartments in the drawer at a temperature below the temperature of the environment surrounding the cabinet (see claim 7 and ¶ 139). 
Hussain does not explicitly teach the limitation of wherein the drawer comprises thermal insulation at sides of the drawer and thermal insulation beneath the one or more compartments.
However, Clarke teaches a device for dispensing items comprising a drawer (42) that comprises thermal insulation at sides of the drawer and thermal insulation beneath the one or more compartments (see ¶ 33, “The side and bottom walls of the drawer housing 68 may be insulated to help regulate the temperature therein”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hussain and integrated thermal insulation at sides of the drawer and thermal insulation beneath the one or more compartments, as taught by the device of Clarke, in order to help regulate the temperature therein (see Clarke ¶ 33).

However, Sul teaches the limitation of a refrigerator comprising a thermoelectric device (Fig 2) having a fan (156) configured to both exhaust heat from the thermoelectric device and to cause airflow under a thermal insulation (113) of the compartment (see Fig 4).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hussain and integrated a fan configured to both exhaust heat from the thermoelectric cooling unit and to cause airflow under or around the thermal insulation of the drawer, as suggested by Sul, in order to provide proper heat exhaust from the thermoelectric device.

Re claim 3, Hussain, as modified, teaches the device of claim 1. Hussain further teaches wherein the cooling system is a thermoelectric cooling system (189, ¶ 126 “thermoelectric cooling (“TEC”) device 189”).

Re claim 4, Hussain, as modified, teaches the device of claim 3. Hussain further teaches wherein the thermoelectric cooling system further comprises a fan (188) configured to circulate air within the drawer (see Fig 16).

Re claim 6, Hussain, as modified, teaches the device of claim 4. Hussain further teaches wherein at least some of the compartments are defined in part by perforated walls (see Fig 25, e.g. 336) that permit circulating air to pass through the walls and through the compartments.

Re claim 8, Hussain, as modified, teaches the device of claim 3. Hussain further teaches further comprising a computerized controller (306, 310, 320) coupled to the drawer, the controller controlling access to the drawer (e.g. ¶ 73 and 122; the examiner notes that the drawers have a lock that opens upon the entry of information from a nurse).

Re claim 9, Hussain, as modified, teaches the device of claim 8. Hussain further teaches further comprising a temperature probe (e.g. 370) within the drawer, wherein the temperature probe provides a signal (e.g. ¶ 140, “the temperatures sensors 370 of that drawer are monitored 422 by the control unit 306 and are periodically logged 424”) to the computerized controller indicating a temperature within the drawer (e.g. ¶ 140).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, in view of Clarke, in view of Sul, as applied to claim 1, in view of Holmes (US Pat No. 6,011,999), hereinafter referred to as Holmes.

Re claim 2, Hussain, as modified, teaches the device of claim 1. Hussain does not explicitly teach the limitation of wherein the cooling system comprises a compressor, a condenser, and an evaporator. 
However, the examiner takes Official  Notice of the fact that using a vapor compression system to cool cabinets and drawers falls within the realm of common knowledge as obvious mechanical expedient. 
Therefore, at the time the invention was effectively filled it would have been obvious for a person of ordinary skill in the art to have modified Hussain and integrated the cooling system comprises a compressor, a condenser, and an evaporator, in order to provide an efficient or low energy cost cooling system.

Claim(s) 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, in view of Clarke, in view of Sul, as applied to claim 8 above, in view of McFarland (US 20070228899), hereinafter referred to as McFarland.

Re claim 25, Hussain teaches a drawer (330, see Fig 25), comprising:
an outer shell (outer shell of drawer 330, see Fig 25);
insulation (thermal insulation 344, see Fig 28) defining a climate-controlled interior of the drawer (insulation surrounds drawer to fine a climate controlled interior, see Fig 28-29);
a thermoelectric cooling system (a thermoelectric cooling ("TEC") device configured to provide cooling for a single drawer" ¶ 127; 189, Fig 16; using refrigeration system of Fig 16 in the drawer configuration of Fig 30 placed at rear of cooling drawers) disposed in a side wall of the drawer and configured to maintain interior of the drawer at a temperature below the temperature of the environment surrounding the drawer disposed in back side wall of drawer unit cavity 166, Fig 16; TEC device provides a lower temperature within the drawer compared to the environment outside the drawer; disposed within back wall of drawer when used in configuration as seen in Fig 30);
a set of walls defining one or more compartments within the climate-controlled interior of the drawer (partitions 334 defining one or more compartments as pockets 336, see Fig 25);
an electrical interface for receiving power and control signals (server 310 and control unit 306, see Fig 30).
Hussain does not explicitly teach the limitation of comprising one or more lids covering the one or more compartments, and one or more actuators coupled to the one or more lids for locking and unlocking the one or more compartments in response to a control signal and an electrical interface for receiving power and control signals.
However, McFarland teaches a similar drawer wherein one or more lids (42) covering the one or more compartments (see Fig 1) one or more actuators (138) lock and unlock the drawer in response to a control signal (¶ 54, “access-control system”) and electrical interface (¶ 54) for receiving power and control signals (intended use). 
Therefore, at the time the invention was effectively filled it would have been obvious for a person of ordinary skill in the art to have modified Hussain and integrated one or more lids covering the one or more compartments, and one or more actuators coupled to the one or more lids for locking and unlocking the one or more compartments in response to a control signal and an electrical interface for receiving power and control signals, as taught by the device of McFarland, in order to further actuate and control the locking and unlock to open the drawers through a controller computer system.
Hussain does not explicitly teach the limitation of wherein the thermoelectric cooling system further comprises a fan configured to both exhaust heat from the thermoelectric cooling system and to cause airflow under or around the thermal insulation of the drawer.
However, Sul teaches the limitation of a refrigerator comprising a thermoelectric device (Fig 2) having a fan (156) configured to both exhaust heat from the thermoelectric device and to cause airflow under a thermal insulation (113) of the compartment (see Fig 4).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hussain and integrated a fan configured to both exhaust heat from the thermoelectric 

Re claim 28, Hussain, as modified, teaches the device of claim 25. Hussain further teaches wherein the thermoelectric cooling system is configured to circulate cooled air in the interior of the drawer (a thermoelectric cooling ("TEC") device configured to provide cooling for a single drawer" ¶ 127; 189, Fig 16; using refrigeration system of Fig 16 in the drawer configuration of Fig 30 placed at rear of cooling drawers).

Claim(s) 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, as modified, as applied to claim 3 above, in view of Phononic (US Pat No. 8,991,194), hereinafter referred to as Phononic.

Re claim 20, Hussain, as modified, teaches the device of claim 3. Hussain does not explicitly teach the limitation of wherein the thermoelectric cooling system comprises a closed cooling loop containing a heat transfer fluid. 
However, Phononic teaches a similar cooling system (100, Fig. 1; col 5, In 40-45, 'a thermoelectric refrigeration system 100') wherein the system comprises a closed loop containing a heat transfer fluid (114, Fig. 1 - see closed loop system 114; C5-ln 59 to C6-ln 8, 'the accept loop 114 is formed by any type of plumbing that allows for a cooling medium (e.g., a two phase coolant) to flow or pass through the accept loop 114’). 
Therefore, at the time the invention was effectively filled it would have been obvious for a person of ordinary skill in the art to have modified Hussain and integrated wherein the thermoelectric cooling system comprises a closed cooling loop containing a heat transfer fluid, as taught by the device of Holmes, in order to ensure continuous and uniform cooling of air within the drawer and compartments.

Re claim 24, Hussain, as modified, teaches the device of claim 20. Phononic further teaches wherein the thermoelectric cooling system (112, Fig. 1; col 5, In 45-50, 'a cartridge 112 including multiple Thermoelectric Coolers (TECs)'), including the closed cooling loop and the heat transfer fluid (114, Fig. 1 - see closed loop system 114; C5-ln 59 to C6-ln 8, 'the accept loop 114 is formed by any type of plumbing that allows for a cooling medium (e.g., a two phase coolant) to flow or pass through the accept loop 114’), forms a heat pipe that operates Fig. 1; C6-lns 17-19, 'passive heat exchange occurs through natural convection between the cooling medium in the accept loop 114 and the cooling chamber 102').

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, as modified, as applied to claim 20 above, in view of Spauschs et al. (US Pat No. 6,112,547), hereinafter referred to as Spauschs.

Re claims 21 and 23, Hussain, as modified, teaches the device of claim 20. Hussain, as modified, does not explicitly teach the limitation of wherein the heat transfer fluid is maintained at a pressure such that its boiling point is at approximately the desired temperature of the inside of drawer. 
However, it is well known in the art that for the temperature to arrive at a desired temperature, the fluid must be maintained a pressure such that its boiling point is approximately the desired temperature. 
Furthermore, Spauschus teaches differing the pressure of carbon dioxide to change the point at which is changes from gas to liquid within the refrigeration cycle to change the temperature ("At reduced pressure, a portion of the dissolved carbon dioxide will boil out of the co-fluid, and thus reduces the temperature of the carbon dioxide/co-fluid mixture." C8-lns 2-5; see C5-lns 3-11; C3-lns 17-28). 
Therefore, at the time the invention was effectively filled it would have been obvious for a person of ordinary skill in the art to have modified Hussain and integrated wherein the heat transfer fluid is CO2 and is maintained at a pressure such that its boiling point is at approximately the desired temperature of the inside of drawer, as taught by the device of Spauschus, in order to ensure the temperature within the drawer is at the preferred temperature desired by the user.

Re claim 22, Hussain, as modified, teaches the device of claim 21. Spauschus further teaches the heat transfer fluid but is silent as to wherein the heat transfer fluid is maintained at a pressure such that its boiling point is between 2 degrees C and 8 degrees C. However, it is well known in the art that routine experimentation and design choices could have arrived at a boiling point as claimed and accordingly, it would have been obvious to a person having ordinary skill in the art to have made the boiling point between 2 and 8 degree Celsius to ensure proper cooling of items placed within the drawer.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, as modified, as applied to claim 25 above, in view of Zhu (US Pat No. 9,595,241), hereinafter referred to as Zhu.

Re claim 27, Hussain, as modified, teaches the device of claim 25. Hussain further teaches the drawer (330, see Fig 25) comprising one or more compartments (compartments 336, see Fig 25) but is silent as to further comprising one or more lights corresponding to the one or more compartments, the lights being responsive to control signals received via the electrical interface. 
However, Zhu teaches a similar drawer wherein the drawer comprises a light ("Each of the drawers has a front panel, and each of the indicators is located on the front panel of the corresponding drawer so as to provide a visible indication of a resonant crystal in the drawer when the drawers are closed" C2-lns 31-35; visual indication 15, see Fig 1) controlled by the controller (CPU 25, see Fig 3). 
Accordingly, it would have been obvious to a person having ordinary skill in the art to have added a light within the drawer as taught by Zhu in the drawer of MEPS to provide indication regarding the drawers and the compartments within them.

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, as modified, as applied to claim 25 above, in view of Phononic.

Re claim 29, Hussain, as modified, teaches the device of claim 25. Hussain does not explicitly teach the limitation of wherein the thermoelectric cooling system comprises a closed cooling loop containing a heat transfer fluid. 
However, Phononic teaches a similar cooling system (100, Fig. 1; col 5, In 40-45, 'a thermoelectric refrigeration system 100') wherein the system comprises a closed loop containing a heat transfer fluid (114, Fig. 1 - see closed loop system 114; C5-ln 59 to C6-ln 8, 'the accept loop 114 is formed by any type of plumbing that allows for a cooling medium (e.g., a two phase coolant) to flow or pass through the accept loop 114’). 
Therefore, at the time the invention was effectively filled it would have been obvious for a person of ordinary skill in the art to have modified Hussain and integrated wherein the thermoelectric cooling system 

Re claim 30, Hussain, as modified, teaches the device of claim 29. Spauschus further teaches the heat transfer fluid but is silent as to wherein the heat transfer fluid is maintained at a pressure such that its boiling point is between 2 degrees C and 8 degrees C. However, it is well known in the art that routine experimentation and design choices could have arrived at a boiling point as claimed and accordingly, it would have been obvious to a person having ordinary skill in the art to have made the boiling point between 2 and 8 degree Celsius to ensure proper cooling of items placed within the drawer.

Allowable Subject Matter
Claim 7, 10-19, 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        6/5/2021